*413DISSENT:
BUCHER, J.
I would deny recovery, i.e., sustain the preliminary objections and dismiss the complaint. I believe that section 43(1) of the Restatement of Restitution is inapplicable because plaintiffs payments to Seibert did not discharge defendant’s duty to pay Seibert under the Workmen’s Compensation Law.
The payment in this case was the unilateral act of plaintiff without any fraud or misrepresentation on the part of defendant, and the principle of unjust enrichment does not apply.